Citation Nr: 1536738	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  06-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2007, the Veteran testified at a travel board hearing before a Veterans Law Judge at the RO in New York, New York.  The transcript of this hearing is a part of the record. 

This matter was previously remanded by the Board for additional development in October 2007, July 2010, May 2012, June 2013, and November 2013.  In May 2014, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Per a January 2015 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR.

In February 2015, the Board again remanded this matter for further development, to include providing the Veteran with a VA examination and obtaining possibly outstanding records.  The claim has now been returned to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claims.

As noted, the Board remanded this matter in February 2015, primarily so that the Veteran could be afforded an additional VA examination regarding the etiology of her diagnosed acquired psychiatric disorders.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The Appeals Management Center (AMC) undertook the requested additional development of this claim, and, pursuant to the Board's remand instructions, scheduled the Veteran for a VA examination concerning this claim in July 2015.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

A Compensation and Pension Exam Inquiry report dated July 23, 2015, reflects that the Veteran failed to report for the examination scheduled on that date, and the examination request was cancelled.  In a supplemental statement of the case (SSOC) issued one day later, on July 24, 2015, the AMC continued to deny the Veteran's claim, specifically noting her failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008).

Significantly, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  The only correspondence from VA to the Veteran during that time involves requests for records and does not reference the scheduling of a VA examination.  The July 2015 SSOC simply stated that the Veteran failed to report to the VA examination and did not list as evidence any correspondence sent to the Veteran notifying her of the scheduled examination.  The Federal Circuit recently held that the presumption of regularity did not apply to VA notice of examinations.  See Kyhn v. Shinseki, 716 
F.3d 572 (Fed. Cir. 2013).  

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of her scheduled VA examination, another examination must be scheduled, and she must be provided the required notice of it.  Such an examination is particularly important here because, as noted in previous remands, there is currently insufficient competent medical evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655.

As a remand is required in this case, another attempt should be made to obtain pertinent private treatment records, and any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish to the Veteran a letter requesting that she provide information and, if necessary, authorization, to enable VA to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide the appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any psychiatric treatment records from the Dr. Abramson from Coram, New York.  

If any of the requested private records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for an acquired psychiatric disorder dated from February 2014 to the present.  If no such records are located, that fact should be documented in the claims file.

3. After the foregoing development has been completed schedule the Veteran for a VA examination, with an examiner other than the April 2010/August 2010/July 2013 examiner for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  The record should reflect the scheduling of the VA examination, to include the date, and if the Veteran does not report for her examination, the record should adequately indicate her failure to report.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim.  See 38 C.F.R. § 3.655 (2014).

The entire claims file and a copy of this remand must be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present.  Additionally, the examiner should render opinions as to the following:

(a) Are there indications (e.g. behavioral changes) that the Veteran was sexually abused during active service, as she stated during her April 2010 VA examination?  The examiner should document any behavior changes that may constitute credible evidence of the stressor, to include a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

(b) Is it as least as likely as not (i.e. probability of 50 percent or more) that the Veteran's diagnosed PTSD had its onset in service or is otherwise related to her active duty military service, to include her reports of experiencing military trauma in service? 

(c) For every diagnosed psychiatric conditions other than PTSD, is it at least as likely as not (i.e. probability of 50 percent or more) that the condition had its onset in service or is otherwise related to her active duty military service? 

The examiner should specifically consider all relevant medical records and statements of record pertaining to psychiatric problems over the years.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




